       Case 4:18-cv-01885-HSG Document 716-10 Filed 08/29/19 Page 1 of 2


 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
 3   Natalie Lieber (admitted pro hac vice)          Joshua D. Calabro (admitted pro hac vice)
     ndlieber@venable.com                            jdcalabro@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Stephen Yam (admitted pro hac vice)
     cgerson@venable.com                             syam@venable.com
 5   Jason M. Dorsky (admitted pro hac vice)         Caitlyn N. Bingaman (admitted pro hac vice)
     jmdorsky@venable.com                            cnbingaman@venable.com
 6   Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
 7   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 8

 9   VENABLE LLP
     1290 Avenue of the Americas
10   New York, New York 10104-3800
     Tel: (212) 218-2100
11   Fax: (212) 218-2200
12   Chris Holland (SBN 164053)
     cholland@hollandlawllp.com
13   Lori L. Holland (SBN 202309)
     lholland@hollandlawllp.com
14   Ethan Jacobs (SBN 291838)
     ejacobs@hollandlawllp.com
15
     HOLLAND LAW LLP
16   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
17   Tel: (415) 200-4980
     Fax: (415) 200-4989
18
     Attorneys for Plaintiffs
19
                           IN THE UNITED STATES DISTRICT COURT
20                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
21

22
                                                          Case No. 4:18-cv-01885-HSG

23
                                                          [PROPOSED] ORDER GRANTING
     In Re Koninklijke Philips Patent Litigation          PLAINTIFF PHILIPS’ MOTION TO
24
                                                          EXCLUDE CERTAIN OPINIONS IN
                                                          DR. NIELSON’S OPENING EXPERT
25
                                                          REPORT SERVED ON BEHALF OF
                                                          HTC CONCERNING U.S. PATENT
26
                                                          NO. 9,436,809

27
                                                          JURY TRIAL DEMANDED

28
        Case 4:18-cv-01885-HSG Document 716-10 Filed 08/29/19 Page 2 of 2


                                              [PROPOSED] ORDER
 1

 2           Plaintiff Koninklijke Philips N.V. and U.S. Philips Corporation (“Philips”) Motion to

 3   Exclude Certain Opinions in Dr. Nielson’s Opening Expert Report served on Behalf of HTC

 4   Concerning U.S. Patent No. 9,436,809 (the “Motion”) came before this Court on August 29, 2019.
 5
     After full consideration of the arguments presented on this Motion by all parties at the hearing, and
 6
     all papers submitted in support of and in opposition to the Motion, the Court hereby GRANTS the
 7
     Motion as follows:
 8

 9

10   IT IS HEREBY ORDERED that the opinions set forth in paragraphs 217 through 221, 288 through

11   509, and 802 through 1026 of the Expert Report of Dr. Seth James Nielson Regarding Invalidity of
12   Asserted Claims of U.S. Patent No. 9,436,809 are excluded, and Defendants HTC Corp. and HTC
13
     America, Inc. are precluded from presenting any evidence or testimony that reprises those opinions
14
     or any other opinions concerning Digital Transmission Content Protection Specification (DTCP), on
15
     a motion, at a hearing, or at a trial.
16

17

18   IT IS SO ORDERED.

19

20

21

22

23
     Date: __________________                                            ___________________________
24
                                                                         Hon. Haywood S. Gilliam, Jr.
25                                                                       United States District Judge

26

27

28




                                                        1
